DETAILED ACTION 
The present application, filed on 4/13/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 18-37 are pending and have been considered below. 

Priority
This application is a CON of 14/207,427 03/12/2014. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 7/9/2021, 7/9/2021, 6/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-37 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 18, Claim 27 and Claim 36 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 27, (which is repeated in Claims 18, 36) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a profile characteristic set corresponding to the user profile; causing updated rendering of user interface data, the user interface data renderable via the computing device. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing a promotions and marketing service based mobile application parameters and user profile (see also the application specification). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: accessing a real-time executing processes list; receiving application installation data and application usage data; parsing the application installation data. 
When considered individually, these additional claim elements represent general receipt, transmission and interpretation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: application installation data; application usage data; profile characteristic set. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; memory; computing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: accessing a real-time executing processes list; receiving application installation data and application usage data; parsing the application installation data. 
When considered individually, these additional claim elements represent general receipt, transmission and interpretation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: : application installation data; application usage data; profile characteristic set. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; memory; computing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 21 (which is repeated in Claim 30) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing updated rendering of a component size. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 22 (which is repeated in Claim 31) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: causing updated rendering of interface content. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23 (which is repeated in Claim 32 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating at least a portion of the profile characteristic set. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 24 (which is repeated in Claims 33, 37) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: assigning, to the user profile, a profile categorization; causing updating of the user interface. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 25 (which is repeated in Claim 34) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: parsing the application installation data; generating a first profile characteristic; parsing the application installation data; updating the first profile characteristic. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 (which is repeated in Claim 35) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the application installation data via network communication. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

Dependent Claims 19-20 (which are repeated in Claims 28-29 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: first application characteristic; second application characteristic; first profile characteristic. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig18 and [0047], [0181]-[0191], including among others: promotional system; application program database; consumer device; merchant device; historical database; network; visual display; network device; storage; computing device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 18-37 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 21,30 – The claims recite the claim element “component size,” which is not defined, rendering the claims indefinite.   

The reference is provided for the purpose of compact prosecution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22, 24-31, 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke et al (US 201/0185843).  
Regarding Claims 18, 27, 36 – Burke first embodiment discloses: A computer-implemented method for updating renderable user interface data based on derived application characteristics of real-time detected installed applications, the computer-implemented method comprising: 
	generating a profile characteristic set corresponding to the user profile based at least in part on the application usage data and the application characteristic set associated with the plurality of applications installed on the computing device, wherein each profile characteristic of the profile characteristic set is generated based at least in part on a subset of the application characteristic set corresponding to the plurality of applications installed on the computing device; and {see at least fig3, rc330, rc345, rc350, rc355, [0043] user history data (reads on user profile characteristics}   
	causing updated rendering of user interface data, the user interface data renderable via the computing device, based at least in part on the profile characteristic set corresponding to the user profile. {see at least [0067] purchase voucher (reads on user interface data, user downloads the app}   

Burke first embodiment does not disclose, however, Burke second embodiment discloses
	causing a computing device associated with a user profile to access a real-time executing processes list, {see at least [0019], [0050] a list of applications installed on computer system is obtained; fig5, rc510, [0050] list of applications installed}    
	wherein the computing device utilizes the real-time executing processes list to programmatically detect a plurality of applications installed on computing device; {see at least [0019], [0050] a list of applications installed}    
	receiving, from the computing device in response to programmatically detecting the plurality of applications installed on the computing device, application installation data and application usage data, {see at least fig5, rc510, [0050] list of applications installed; fig3, rc345, rc355, [0043] application catalog (reads on application installation data), application use data}   
	wherein the application installation data identifies the plurality of applications installed on the computing device, and {see at least fig3, rc345, [0043] application catalog (reads on application installation data)}   
	wherein the application usage data represents usage analytics determined via the computing device corresponding to each of the plurality of applications installed on the computing device; {see at least fig3, rc355, [0043] application use data}   
	parsing the application installation data to determine an application characteristic set that represents a functionality or operational characterization of each application of the plurality of applications installed on the computing device; {see at least [0068], analyze (reads on parsing) statistics report … “most popular app for females in their twenties” (reads on app characteristics}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Burke first embodiment to include the elements of Burke second embodiment.  One would have been motivated to do so, in order to provide promotion and marketing services.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Burke first embodiment evidently discloses generating user profile and providing custom promo.  Burke second embodiment is merely relied upon to illustrate the functionality of receiving and analyzing relevant information in the same or similar context.  As best understood by Examiner, since both generating user profile and providing custom promo, as well as receiving and analyzing relevant information are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Burke first embodiment, as well as Burke second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Burke. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 19, 28 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  wherein a first profile characteristic of the profile characteristic set is generated based at least in part on a first subset of the application characteristic set comprising: 
	a first application characteristic associated with a first installed application of the plurality of applications installed on the computing device, and a {see at least [0068], analyze (reads on parsing) statistics report … “most popular app for females in their twenties” (reads on app characteristics}    
	second application characteristic associated with a second installed application of the plurality of applications installed on the computing device. {see at least [0068] use pattern of statistics report of an application (reads on characteristics an additional application (which assumes a second application)}   

Regarding Claims 20, 29 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  
	wherein a first profile characteristic of the profile characteristic set is generated based at least in part on a first subset of the application characteristic set comprising at least one application characteristic associated with only one installed application of the plurality of applications installed on the computing device. {see at least [0067] personal information of user; [0069] recommended app list based on …}   

Regarding Claims 21, 30 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  wherein causing updated rendering of the user interface data comprises: 
	causing updated rendering of a component size associated with at least one element of a user interface renderable via the computing device based at least in part on the user interface data, the component size updated based at least in part on the profile characteristic set. {see at least [0067] purchase voucher (reads on user interface data, user downloads the app} }   

Regarding Claims 22, 31 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  wherein causing updated rendering of the user interface data comprises: 
	causing updated rendering of interface content associated with a user interface renderable via the computing device based at least in part on the user interface data, the interface content updated based at least in part on the profile characteristic set. {see at least [0067] purchase voucher (reads on user interface data, user downloads the app}     

Regarding Claims 24, 33, 37 – Burke discloses the limitations of Claims 18, 27, 36. Burke further discloses:  wherein generating the profile characterization set comprises: 
	assigning, to the user profile, a profile categorization from a possible profile categorization set based at least in part on the at application characteristic set associated with the plurality of applications installed on the computing device, {see at least [0067] app downloaded by user, determining a member ranking to receive benefits}   
	wherein the computer-implemented method comprises causing updating of the user interface data based at least in part on the profile categorization. {see at least [0067] receive benefits in form of rewards (reads on user interface data) after member ranking (reads on updating)}   

Regarding Claims 25, 34 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  
	wherein the plurality of applications installed on the computing device comprises a first application and a second application, and {see at least [0068] use pattern of statistics report of an application (reads on characteristics an additional application (which assumes a second application)}  
	wherein parsing the application installation data to determine the application characteristic set comprises: 
	parsing the application installation data to determine a first application characteristic that represents a first functionality or operational characterization of the first application; {see at least [0068], analyze (reads on parsing) statistics report … “most popular app for females in their twenties” (reads on app characteristics}   
	generating a first profile characteristic based at least in part on the first application characteristic; {see at least fig3, rc330, rc345, rc350, rc355, [0043] user history data (reads on user profile characteristics}   
	parsing the application installation data to determine a second application characteristic that represents a second functionality or operational characterization of the second application; and {see at least [0068], analyze (reads on parsing) statistics report … “most popular app for females in their twenties” (reads on app characteristics); [0068] use pattern of statistics report of an application (reads on characteristics an additional application (which assumes a second application)}    
	updating the first profile characteristic based at least in part on the second application characteristic. {see at least [0067] receive benefits in form of rewards after member ranking (reads on updating)}    

Regarding Claims 26, 35 – Burke discloses the limitations of Claims 18, 27. Burke further discloses:  
	wherein the computing device comprises a remote mobile computing device, and {see at least [0005] to be installed on mobile phone; fig1, rc102, [0046] user terminals}   
	wherein the computer- implemented method comprises receiving the application installation data via network communication with the remote mobile computing device. {see at least fig1, rc100, rc101, [0045] establish a network connection; [0046] user terminals}   


Claims 23, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke et al (US 201/0185843), in view of Lee et al (US 2013/0164186).  
Regarding Claims 23, 32 – Burke discloses the limitations of Claims 18, 27. Burke does not disclose, however, Lee discloses:  
	wherein the application installation data indicates a second application set not installed on the computing device, and {see at least {abstract] applications not installed}   
	wherein the computer-implemented method comprises generating at least a portion of the profile characteristic set based at least in part on the second application set not installed on the computing device. {see at least [abstract] … transmitting an application information request message to the application market server, receiving information on application not installed and at least one installing application information related to the information on application not installed from the application market server, displaying the information on application not installed, detecting an request event which requests the installing application information, and displaying the installing application information upon detecting the request event}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Burke to include the elements of Lee.  One would have been motivated to do so, in order to assess what additional applications could be installed on user’s device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Burke evidently discloses providing promotion and marketing services.  Lee is merely relied upon to illustrate the functionality of non-installed applications in the same or similar context.  As best understood by Examiner, since both providing promotion and marketing services, as well as non-installed applications are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Burke, as well as Lee would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Burke / Lee. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20130232183 A1	2013-09-05	18	LEE; Haejin et al.	SYSTEM AND METHOD BASED ON USE INFORMATION OBTAINED FROM A USER TERMINAL; Provided is a system and method based on use information of an application obtained from a user terminal. With respect to a communication terminal in which at least one first application and a second application including a function of collecting the use information associated with the first application are installed, in conjunction with the second application, a server for providing a collecting unit to collect the use information collected from a user with respect to the first application, and a recommended application list with respect to the first application based on statistics of the use information.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622